Exhibit 21 Subsidiaries of the Company Subsidiaries Percentage Owned Jurisdiction of Incorporation Sun National Bank 100% United States Med-Vine, Inc. (1) 100% Delaware Del-Vine Inc. (1) 100% Delaware Sun Capital Trust V 100% Delaware Sun Capital Trust VI 100% Delaware Sun Statutory Trust VII 100% Connecticut Sun Capital Trust VII 100% Delaware Sun Capital Trust VIII 100% Delaware Sun Financial Services, L.L.C. (1) 100% New Jersey 2020 Properties, L.L.C. (1) 100% New Jersey Sun Home Loans, Inc. (1) 100% New Jersey (1)Wholly-owned subsidiary of Sun National Bank.
